Citation Nr: 1401256	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1942 to July 1945 and died in January 1991.  The appellant is the Veteran's widow.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied a claim of service connection for the cause of the Veteran's death.  

The paper file is a rebuilt folder (select records are also available on Virtual VA at this time).  An Office of the Surgeon General report was associated with the file in October 2010.  The Board finds that new and material evidence analysis does not apply to these issues.  See 38 C.F.R. § 3.156(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds a remand is warranted to: request VA, Department of Labor/Office of Worker's Compensation Program (OWCP) and service personnel records; request a long form death certificate; follow up on the February 2012 response from Maimonides Medical Center; afford notification regarding an inability to obtain records pursuant to 38 C.F.R. § 3.159(e) (2013) and to obtain a VA medical opinion based on all available evidence.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.) 

1. Please request records the following: 

* VA Brooklyn Campus of the VA NY Harbor Healthcare System (see October 2010 VA authorization and consent form and October 2010 statement); 

* Department of Labor/Office of Worker's Compensation Program (OWCP) (see June 1958 letter from the Veteran to the United States Department of Labor, Bureau of Employees Compensation) and 

* service personnel records for the Veteran.  
Negative responses are requested and should be associated with the file.  

2. Request the long form version of the Veteran's death certificate from the appropriate repository.  The request for this document should specifically state that the document will be used in determining the Veteran's widow's eligibility for benefits made available through VA.  A negative response is requested and should be associated with the file.  

3. Follow up on the February 2012 response from MMC regarding the authorization and consent for release of information; inform the appellant of the information necessary to obtain the records from MMC.  A negative response is requested and should be associated with the file.  

4. After the above development has been completed, notify the appellant regarding an inability to obtain any relevant records pursuant to 38 C.F.R. § 3.159(e) (2013).  The notice must contain: 
* The identity of the records VA was unable to obtain.  

* An explanation of the efforts VA made to obtain the records.  

* A description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain.  

* The statement that the claimant is ultimately responsible for providing the evidence.  

See also M21-1MR, Part I, Chapter 1, Section C, (5): "Requesting Federal Records."  

5.  After the above development is completed, obtain a VA medical opinion.  If no further explanatory evidence or long form death certificate (listing the specific cause of death) are associated with the file, the opinion writer should assume that the Veteran died of coronary artery disease as asserted by the appellant.  

The file should be reviewed by an appropriate VA clinician(s).  The opinion writer should respond to the following question: 
* Is it at least as likely as not that the Veteran's service-connected back strain and/or anxiety disorder cause or contribute substantially or materially to his death?  

* Is it at least as likely as not that the Veteran's cause of death was at all related to his service?

In addition to any and all death certificates in the file, the opinion writer should reference: 

* the SGO summary of the in service diagnoses of hysteria/psychoneurosis and malaria;

* the December 1972 to January 1990 Deborah Heart and Lung Center records detailing treatment for coronary artery disease; 

* the May 1992 opinion of Dr. D. (as summarized in an excerpt from a VA document); 

* the appellant's statements; and

* the appellant's submitted internet articles on a VA study regarding PTSD, PTSD and heart disease, and malaria residuals.  

A complete rationale should be provided for all opinions rendered.  If the opinion writer(s) states that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

6. Following the above development, review the file and re-adjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond to it before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

